     Case 3:19-cv-02059-JLS-MDD Document 28 Filed 11/16/20 PageID.115 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA VELAZQUEZ, individually and                   Case No.: 19-CV-2059 JLS (MDD)
      on behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING JOINT
13                                                        STIPULATION TO VACATE
      v.                                                  DEADLINE ON PLAINTIFF’S
14
                                                          FILING FOR MOTION FOR
      TEK-COLLECT INCORPORATED,
15                                                        ATTORNEY’S FEES AND COSTS
      d/b/a TEKCOLLECT, INC.; and DOES 1
16    through 10, inclusive,
                                                          (ECF No. 27)
17                                    Defendants.
18
19          Presently before the Court is the Parties’ Notice of Conditional Settlement and Joint
20   Stipulation to Vacate Deadline on Plaintiff’s Filing for Motion for Attorney’s Fees and
21   Costs (“Joint Stip.,” ECF No. 27). On November 2, 2020, Plaintiff Maria Velazquez filed
22   a Notice of Acceptance of Offer of Judgment. See ECF No. 25. On November 4, 2020, in
23   accordance with Federal Rule of Civil Procedure 68, the Clerk of Court entered Judgment
24   in this matter. See ECF No. 26. Accordingly, good cause appearing, the Court GRANTS
25   ///
26   ///
27   ///
28   ///

                                                      1
                                                                              19-CV-2059 JLS (MDD)
     Case 3:19-cv-02059-JLS-MDD Document 28 Filed 11/16/20 PageID.116 Page 2 of 2



1    the Parties’ Joint Stipulation. The Court VACATES all deadlines in this matter, including
2    the deadline for Plaintiff to file her motion for attorney’s fees and costs.
3          IT IS SO ORDERED.
4    Dated: November 16, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                    19-CV-2059 JLS (MDD)
